Name: Council Directive 95/24/EC of 22 June 1995 amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EEC
 Type: Directive
 Subject Matter: taxation;  agricultural policy;  trade;  animal product;  cooperation policy
 Date Published: 1995-10-11

 Avis juridique important|31995L0024Council Directive 95/24/EC of 22 June 1995 amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EEC Official Journal L 243 , 11/10/1995 P. 0014 - 0015COUNCIL DIRECTIVE 95/24/ECof 22 June 1995amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EECTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 85/73/EEC of 29 January 1985 on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EEC (1), and in particular Article 6 (1) and (2) thereof, Having regard to the proposal from the Commission, Whereas Directive 85/73/EEC laid down the necessary detailed rules to ensure the financing of veterinary controls of fresh meat; Whereas, for meat from third countries, a link should be established with the date as from which agreements should be concluded on the reduced frequency of physical checks on consignments of certain products to be imported from third countries, pursuant to Directive 90/675/EEC (2); whereas this frequency should be defined under equivalence agreements being negotiated with certain third countries; Whereas these negotiations have not yet been completed; whereas therefore the date from which the fee fixed by the Directive for fresh meat coming from those countries is to be charged should be extended, HAS ADOPTED THIS DIRECTIVE: Article 1In Chapter II of the Annex to Directive 85/73/EEC, point 2 shall be replaced by the following: '2. However, for imports from any of the following countries: New Zealand, Canada, Australia, the United States, Poland, the Czech Republic, the Slovak Republic, Hungary, Bulgaria, Romania, Uruguay, Chile, Argentina, Switzerland and Norway, which as at 31 December 1994 have begun exploratory talks with the European Community with a view to concluding a comprehensive agreement on the equivalence of veterinary guarantees (animal health and public health) based on the principle of reciprocal treatment, Member States may, until such an agreement is concluded or until 31 December 1996 at the latest, maintain the reduced level of fees which they applied as at 1 January 1994. That reduction may not be more than 55 % of the flat-rate levels referred to in point 1. The amount of the fee to be charged on imports from any of the third countries referred to in the first subparagraph shall be fixed, following the conclusion of the comprehensive equivalence agreement with the said third country, by the procedure referred to in paragraph 3, taking into account the following principles: - the frequency of checks, - the level of the fee applied by the said third country to imports originating in the Community, - abolition of other charges levied by the third country, such as compulsory lodging or collection of a health bond.'Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field covered by this Directive. Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. Article 4This Directive is addressed to the Member States. Done at Brussels, 22 June 1995. For the CouncilThe PresidentPh. VASSEUR(1) OJ No L 32, 5. 2. 1985, p. 14. Directive as last amended by Directive 94/64/EC (OJ No L 368, 31. 12. 1994, p. 8). (2) OJ No L 373, 31. 12. 1990, p. 1. Directive as last amended by Directive 94/360/EC (OJ No L 158, 25. 6. 1994, p. 41).